In an action to recover on a promissory note, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Kalinowski, J.H.O.), entered October 27, 1995, which, after a nonjury trial, *490dismissed the complaint and is in favor of the defendants on their counterclaims and against the plaintiff in the principal amount of $6,358.09.
Ordered that the judgment is affirmed, with costs.
Inasmuch as there was no delivery of the promissory note in question by the escrow agent to the plaintiff, and the plaintiff did not establish that it was entitled to delivery of the note pursuant to the terms of the oral escrow agreement, the trial court properly dismissed the complaint, which had been predicated on the promissory note (see, Balart v Romeo, 215 AD2d 616).
Moreover, the trial court’s findings as to the merit of certain of the defendants’ counterclaims find ample support in the record. Rosenblatt, J. P., Thompson, Pizzuto and Altman, JJ., concur.